—Case held, decision reserved and matter remitted to Oneida County Family Court for further proceedings in accordance with the following Memorandum: In this child custody case, Family Court failed to set forth "those facts upon which the rights and liabilities of the parties depend” (Matter of Jose L. I., 46 NY2d 1024, 1025-1026; see, Clarke v Clarke, 101 AD2d 911, 912). The absence of the required findings precludes proper appellate review. Because important questions of credibility were raised at the *897hearing, we decline to exercise our power to review the record and make our own findings (see, Matter of Jose L. L, supra, at 1026; Giordano v Giordano, 93 AD2d 310). We, therefore, remit the matter to Family Court to set forth its factual findings. (Appeal from Order of Oneida County Family Court, Flemma, J.—Custody.) Present—Green, J. P., Wesley, Callahan, Doerr and Boehm, JJ.